Citation Nr: 0610014	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether VA committed clear and unmistakable error in failing 
to grant an effective date prior to February 28, 2001, for a 
100 percent disability rating for the service-connected 
pulmonary disorder diagnosed as asbestosis and sarcoidosis 
with loss of part of the right lung.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1964 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In February 2006, the veteran failed to report for a Travel 
Board hearing scheduled at the RO in Portland, Oregon.  In a 
statement received in February 2006, he requested another 
Travel Board hearing, stating that he had written the hearing 
date down incorrectly and misplaced the letter.  He averred 
that he had never missed such an appointment before, and the 
Board notes he did report for an earlier hearing at the RO 
with a Decision Review Officer, in September 2004.  Although 
the veteran's failure to report for the February 2006 Travel 
Board hearing resulted in the loss of a hearing slot which 
another appellant could have utilized, the Board will accept 
his apology, treat it as a motion to reschedule, conclude 
that good cause has been shown, and provide another hearing 
opportunity.  We trust the veteran will report in a timely 
manner for his hearing.  

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  
Therefore the RO should schedule the veteran for a hearing at 
the earliest available opportunity, with notice to the 
veteran (at his last known address of record) and his 
representative, the Oregon Department of Veterans' Affairs.  

The RO should schedule the veteran for a 
Travel Board hearing before a Member of 
the Board, as the docket permits, and 
provide appropriate notice to the veteran 
and his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


